           Case 1:19-cv-01053-CL   Document 52   Filed 05/26/20   Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                MEDFORD DIVISION



TERESA O’BRIEN,                                          Case No. 1:19-cv-01053-CL
                                                                           ORDER
               Plaintiff,

      v.

JOSEPHINE COUNTY SHERIFF’S
OFFICE, a Department of Josephine
County, A Political Subdivision of the
State of Oregon, et al,

            Defendants,
_______________________________________
AIKEN, District Judge.

      Magistrate Judge Mark Clarke filed his Findings and Recommendations

(“F&R”) (doc. 50) recommending that plaintiffs’ Motion for Summary Judgment (doc.

18) should be GRANTED, and defendant’s Motion to Dismiss (doc. 32) should be

GRANTED in part and DENIED in part. This case is now before me. See 28 U.S.C.

§ 636(b)(1)(B) and Fed. R. Civ. P. 72(b).

      No objections have been timely filed.      Although this relieves me of my

obligation to perform a de novo review, I retain the obligation to “make an informed,

final decision.” Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir.


Page 1 - ORDER
         Case 1:19-cv-01053-CL       Document 52   Filed 05/26/20   Page 2 of 2




1983), overruled on other grounds, United States v. Reyna-Tapia, 328 F.3d 1114,

1121–22 (9th Cir. 2003) (en banc). The Magistrates Act does not specify a standard

of review in cases where no objections are filed. Ray v. Astrue, 2012 WL 1598239, *1

(D. Or. May 7, 2012).           Following the recommendation of the Rules Advisory

Committee, I review the F&R for “clear error on the face of the record[.]” Fed. R. Civ.

P. 72 advisory committee’s note (1983) (citing Campbell v. United States District

Court, 501 F.2d 196, 206 (9th Cir. 1974)); see also United States v. Vonn, 535 U.S. 55,

64 n.6 (2002) (stating that, “[i]n the absence of a clear legislative mandate, the

Advisory Committee Notes provide a reliable source of insight into the meaning of” a

federal rule). Having reviewed the file of this case and Magistrate Judge Clarke’s

order, I find no clear error.

       Thus, the Court adopts Magistrate Judge Clarke’s F&R (doc. 50) in its entirety.

Defendant’s Motion to Dismiss (doc. 32) is GRANTED in part and DENIED in part

as outlined in the F&R. Plaintiff granted leave to file a Second Amended Complaint

within 30 days of this order.

       IT IS SO ORDERED.

       Dated this 26th
                  ____ day of May 2020.



                                    /s/Ann Aiken
                          _________________________________
                                       Ann Aiken
                             United States District Judge




Page 2 - ORDER
